 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ORGANIC SOLUTION                                Case No.: 3:21-cv-00996-BEN-BLM
     MANAGEMENT LLC,
12
                       Plaintiff,                    ORDER GRANTING JOINT
13                                                   MOTION TO EXTEND
     v.                                              DEFENDANT’S TIME TO RESPOND
14
                                                     TO THE COMPLAINT
     QUANTITATIVE BIOSCIENCES, INC.,
15
                          Defendant.                 [ECF No. 4]
16
17
             Plaintiff Organic Solution Management LLC and Defendant Quantitative
18
     Biosciences, Inc. filed a Joint Motion for Extension of Time to Respond to the Complaint
19
     (the “Joint Motion”). ECF No. 4. Good cause appearing, the Court GRANTS the Joint
20
     Motion. Accordingly, Defendant shall file its responsive pleading on or before July 6,
21
     2021.
22
             IT IS SO ORDERED.
23
             Dated: June 2, 2021                 ____________________________________
24                                                    HON. ROGER T. BENITEZ
25                                                      United States District Judge

26
27
28

                                                 1
                                                                             21-CV-0996-BEN-BLM
